DUNIWAY, Circuit Judge
(dissenting) :
I would reverse the judgment in this case. The question presented is not an *769easy one, but I believe that the court in Stretch v. Weinberger, 3 Cir., 1974, 495 F.2d 639, correctly construes the Freedom of Information Act and 42 U.S.C. § 1306(a). See also Serchuk v. Weinberger, 5 Cir., 1974, 493 F.2d 663, which follows Stretch, supra; Schechter v. Weinberger, D.C.Cir., 1974, 506 F.2d 1275. Cf. Robertson v. Butterfield, D.C.Cir., 1974, 498 F.2d 1031. In my opinion, Environmental Protection Agency v. Mink, 1973, 410 U.S. 73, 93 S.Ct. 827, 35 L.Ed.2d 119, does not require affirmance in this ease. It dealt with a different exemption, and see the Court’s comment at p. 80 and fn. 6, 93 S.Ct. 827. I do not find Judge MacKinnon’s dissent in Schechter v. Weinberger, D.C.Cir., 1974, 498 F.2d 1015, as persuasive as my brothers do.